DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-10 are  objected to because of the following informalities:   
Claim 1, line 12 recites, “..for coupling the RF energy …” is objected.  There is confusion in defining RF energies as the RF energy is being received from several sources.  So a clarity is required while using the limitation “.. the RF energy”.  Hence, claim 1 is not clear and indefinite. Examiner suggest to amend the limitation “…the RF energy..”  by defining it as the first source RF energy,  second source RF energy, and adjusted RF energy, etc etc.   Since, claim 1 is objected under indefiniteness, depending claims 2-7 are also objected under indefiniteness.   Examiner suggests to amend the limitation of the RF energy in these claims to define the source of that particular RF energy clearly.
Claim 2, line 1 claim 4 line 13,  claim 5 line 1,2, claim 6 line 4, are also recites the limitation, the RF energy  are objected for the same obvious reason explained above. A clarity of the RF energy is required as the RF energy is being provided from different sources.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring the claim 2, line 2 recites the limitation “ the same RF energy is not clear. Examiner is not sure which same RF energy, applicant is referring to.  It appears applicant may be expecting a constant RF energy is being maintained for each successive proton beam operating cycle.  Hence, suggest to applicant to amend the claim 2 limitation “the same RF energy” in line to read as “ a constant [[the same]] RF energy ”.  

Double Patenting
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 15of copending Application No.  US17049807 (reference application) now on referred as application807. Although the claims at issue are not identical, they are not patentably distinct from each other because they represent same invention with similar limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
See the comparison of the claims  listed below. 
 Instant application US17049773 claim
Co-pending application US17049807
1. (Currently Amended) A proton linear accelerator system (100) for irradiating tissue, the accelerator system (100) comprising: a proton source (110) for providing a proton beam (115) during operation; a beam output controller (120) for adjusting the beam current of the proton beam (115) exiting the source 

2. (Currently Amended) The accelerator system (100) according to claim 1, the system (100) further comprising an RF coupler (300) for transferring RF energy from the first (132) and/or second (232) RF energy source to the at least one cavity (131, 1131), the RF coupler (300, 400) having: - a first RF input (310) for receiving 



2. stem (100) according to claim 1, wherein the RF energy controller (180) is further configured to provide substantially the same RF energy (132) for each successive proton beam operating cycle (190).
5. The accelerator system (100) according to claim lany procoding claim, wherein the RF energy controller (180) is further configured to provide substantially the same RF energy for each successive proton beam operating cycle (190).


3. The accelerator system (100) according to claim1 wherein the RF energy controller (180) is further configured to provide RF energy (132) during both the on- time and the off-time of the proton beam operating cycle (190).
Claim 1 limitation:  the RF energy controller (180) being configured - to provide RF energy from the first RF energy source (132) during the on-time of the proton beam operating cycle (190) for changing the energy of the proton beam (115), and - to provide RF energy from the second RF energy source (232) during the off-time of the proton beam operating cycle (190) for increasing or maintaining the temperature of the at least one cavity (131, 1131).



4. The accelerator system (100) according to claim lany of the preceding claims, wherein the system further comprises: a second accelerator unit (230) having: - a second proton beam input (235) for receiving the proton beam (115) from the first accelerator unit (130); - a second proton beam output (237) for exiting the proton beam (115); - a second RF energy source (232) for providing RF energy during operation; - at least one second cavity (231) extending from the second proton beam input (235) to the second proton beam output (237), for receiving RF energy from the second energy source (232) and for coupling the RF energy to the proton beam (115) as it 




5. The accelerator system (100) according to claim 4, wherein the RF energy provided to the first (131) and second cavities (231) is substantially the same.
9. The accelerator system (100) according to claim lany preceding claim, wherein the RF energy controller (180) is further configured to provide RF energy from the first (132) and second (232) RF energy source at substantially the same RF frequency.


6. The accelerator system (100) according to claim lany of the preceding claims, wherein the RF energy controller (180) is configured to provide a predetermined and/or controlled energy by modifying one or more of the following characteristics of the RF energy: RF amplitude, RF energy on-time, RF energy off-time, RF energy pulse shape or any combination thereof.
8. The accelerator system (100) according to claim lany procoding claim, wherein the RF energy controller (180) is configured to provide a predetermined and/or controlled energy by modifying one or more of the following characteristics of the first (132) and/or second (232) RF energy source: RF amplitude, RF energy on-time, RF energy off-time, RF energy pulse shape or any combination thereof.


7. The accelerator system (100) according to claim 1, wherein the first accelerator unit (130) and/or second accelerator unit (230) are of one of the following types: Coupled Cavity Linac (CCL), Drift Tube Linac (DTL), Separated Drift-Tube Linac (SDTL), Side-Coupled Linac (SCL), Side-Coupled Drift Tube Linac (SCDTL).
15 The accelerator system (100) according to claim 1, wherein the accelerator unit (130, 1130) is of one of the following types: Coupled Cavity Linac (CCL), Drift Tube Linac (DTL), Separated Drift- Tube Linac (SDTL), Side-Coupled Linac (SCL), Side-Coupled Drift Tube Linac (SCDTL).


8. A method of operating a proton beam (115) suitable for irradiating tissue, the method comprising: - providing proton beam (115) pulses with a predetermined 


 



5. (Currently Amended) The accelerator system (100) according to claim lany procoding claim, wherein the RF energy controller (180) is further configured to provide substantially the same RF energy for each successive proton beam operating cycle (190).


10. (Currently Amended) The method according to claim 8 wherein the RF energy is adjusted to provide RF energy (132) during both the on-time and the off-time of the proton beam operating cycle (190).
13. (Currently Amended) The accelerator system (100) according to claim 10, wherein the at least one cavity (1131) further comprises at least one channel portion (1750, 1760), in fluidic communication with temperature control system (700), configured and arranged to allow RF energy from the at least one cavity (1131) to increase or maintain the temperature of the liquid during the off-time of the proton beam operating cycle (190).




Referring to the claim 1 of the instant application,   Copending patent application807 claim 2 recites all the limitations (See Claim 1, 2 of application 807).  Hence, the claim limitations are obvious to an ordinary skill in the art to anticipate. Hence, it is a non-statutory obvious double patenting.   

Also, claims 2-7 can be anticipated by a person with ordinary skill in the art using claims 1-3. 5, 8, 13 of - application 807 respectively. Hence, it is obvious non-statutory double patenting.   

Referring to the claim 8 of the instant application, Co-pending patent application807 claims 1, 5, 13 recites all the limitations (See Claim 1, 5, 13 of application 

Also, claims 2-7 can be anticipated by a person with ordinary skill in the art using claims 1-3. 5, 8, 13 of Co-pending application 807 respectively. Hence, it is obvious non-statutory double patenting.   


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10are rejected under 35 U.S.C. 103 as being unpatentable over US publication US2007/0108922 A1 by Amaldi.   

Referring to the claim 1,  A proton linear accelerator system (Fig 1  and paragraph [0060]) for irradiating tissue (See abstract and paragraph [0018]), the accelerator system (Fig 1 item 6A and 6B paragraph [0062]) comprising: 


    PNG
    media_image1.png
    406
    449
    media_image1.png
    Greyscale


a beam output controller ( item 12A/12B  computer controller paragraph [0074]) for adjusting the beam current  (see paragraph [0057]) of the proton beam (item F) exiting the source (item 1); 
first accelerator unit (See Fig 2  paragraph [0064] ) having:  
-a first proton beam input (via item 9 proton beam inputs to accelerating structure   paragraph [0064]) for receiving the proton beam ( paragraph [0054]);  
-a first proton beam output ( via item 9 ) for exiting the proton beam ( Fig 1, 2 and paragraph [0064]); 
- a first RF energy source (item 11) for providing RF energy during operation (paragraph [0062]); 
- at least one first cavity ( See Fig 2 item 6A/6B having cavities paragraph [0060]) extending from the first proton beam input ( Fig 2 item 9 is extended to the next cavity 
the system (Fig 1-3 ) further comprising: 

    PNG
    media_image2.png
    243
    453
    media_image2.png
    Greyscale

an RF energy controller (item 12A, 12B paragraph [0074]) connected to the first RF energy source (item 11 can be regarded as Firs RF source from Left to right) for adjusting the RF energy provided to the at least one first cavity and further connected to the beam output controller ( See Fig 2, 3 the RF energy sources  ); 
the beam output controller (item 12A/B ) being configured to provide proton beam  pulses with a predetermined and/or controlled beam operating cycle ( paragraph [0060] to [0064] and also table 5); 



	However, Amaldi teaches thermal stability of system with cooling water by maintain water temperature accordingly.  (See paragraphs [0076] and [0078] teaches cooling water and thermal stability of the cavities and hence maintain the beam energy).

	Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate the thermal stability teachings by cooling the cavities appropriately in order to maintain the beam output energy constant is routine skill of the art in order to use the beam various medical applications (See claim 1 of Amaldi). 

Referring to the claim 2 modified reference of Amaldi teaches the accelerator system according to claim 1, wherein the RF energy controller (Fig 1 item 12A 12B and paragraph [0074]) is further configured to provide substantially the same RF energy for each successive proton beam operating cycle (See paragraph [0078] table 7 and claim 13).  Hence, it is obvious to a person with ordinary skill in the art to maintain the substantially the same RF energy for each successive proton beam operating cycles for  low energy beams while using for medical applications (see paragraph [0027]).

Referring to the claim 3 modified reference of Amaldi teaches the accelerator system  according to claim 1, wherein the RF energy controller (Fig 1, 3 item 12A/B paragraph [0074]) is further configured to provide RF energy  during both the on- time and the off-time of the proton beam operating cycle (See paragraphs [0076] [0077] Table 6 and 7 suggests that the beam pulse frequency is maintained the same RF power energy which means RF controller 12 is operating proton beam operating cycle).

Referring to the claim 4 modified reference of Amaldi teaches the ccelerator system  according to claim 1,  Amaldi further teaches wherein the system further comprises: a second accelerator unit (See Fig 1 -3  item 6B CCL paragraph [0060])  having:
 - a second proton beam input for receiving the proton beam from the first accelerator unit (See Fig 1-3 item 6B receives the output of the  first accelerator unit 6A and paragraphs   [0063] [0064]) ;
 - a second proton beam output  for exiting the proton beam (See Fig 3 item 7   towards the target 8); 
- a second RF energy source for providing RF energy during operation (See item 11 RF input ports paragraph [0064]); 
- at least one second cavity extending from the second proton beam input to the second proton beam output, for receiving RF energy from the second energy source and for coupling the RF energy to the proton beam as it passes from the second beam input  to the beam output  (See Fig 2 where the second accelerator cavity coupled linear acceleration  (paragraphs [0063] to [0065]); 

the RF energy controller  being configured to provide RF energy during the off-time of the proton beam operating cycle  such that the temperature of the second cavity   is increased or maintained.(See paragraphs [0076] to [0078] ant corresponding tables where Amaldi implicitly taught the cavity temperatures are maintained stable with cooling water. Hence it is obvious to a person with ordinary skill in the art to maintain the RF energy of the cavities stable claim 3).

Referring to the claim 5, modified reference of Amaldi teaches the accelerator system according to claim 4, wherein the RF energy provided to the first   and second cavities is substantially the same. (From paragraphs [0076] to [0078] Amaldi teaches maintain the cooling water temperature substantially the same which implies the RF energy of the pulses is also the same and claims 3, 4). 

Referring to the claim 6 modified reference of Amaldi teaches the accelerator system according to claim 1, wherein the RF energy controller (Fig 1, 3 item 12A /B)is configured to provide a predetermined and/or controlled energy by modifying one or more of the following characteristics of the RF energy: RF amplitude, RF energy on-time, RF energy off-time, RF energy pulse shape or any combination thereof. (See paragraph [0021] and claim 10 of Amaldi).

Referring to the claim 7 modified reference of Amaldi teaches the accelerator system according to claim 1, wherein the first accelerator unit  (Fig 1 item 6A) and/or second accelerator unit  (Fig 1 item 6B)  are of one of the following types: Coupled Cavity Linac (CCL), Drift Tube Linac (DTL), Separated Drift-Tube Linac (SDTL), Side-Coupled Linac (SCL), Side-Coupled Drift Tube Linac (SCDTL).  (See Fig 2 item 6A is DTL and item 6B is CCL.also, see paragraphs  [0065]  to [0067] and claim 7) 

Referring to the claim 8  Amaldi teaches  A method of operating a proton beam suitable for irradiating tissue (See Fig 1 abstract), the method comprising:
- providing proton beam pulses with a predetermined and/or controlled beam operating cycle from a proton beam source (Fig 1 and  Table 6 and claim 17);
- adjusting the beam current of the proton beam exiting the source (See paragraph [0060]
- providing RF energy from a first RF energy source to at least one first cavity  (See Fig 1, 2 item 6A has plurality of cavities and provided with RF input 11 paragraph [0064])
- coupling the RF energy to the proton beam as it passes through the at least one cavity (See Fig 2 and item F passes through cavity accelerating input output structures 9 or 10) ; and
But Amaldi is silent or do not explicitly teaches adjusting the RF energy provided to the at least one first cavity to provide RF energy  during the off-time of the proton beam operating cycle  such that the temperature of the first cavity  is increased or maintained.

	Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate the thermal stability teachings by cooling the cavities appropriately in order to maintain the beam output energy constant during beam on or off is routine skill of the art for using the beam various medical applications (See claim 17 of Amaldi). 

Referring to the claim 9 modified reference of Amaldi teaches the method according to claim 8, wherein the RF energy is adjusted to provide substantially the same RF energy for each successive proton beam operating cycle (See Fig 1, 3 item 12A,B controls the RF energy and maintains see Tables 5-7 and claim 17).  

Referring to the claim 10 modified reference of Amaldi teaches the method according to claim 8 wherein the RF energy is adjusted to provide RF energy   during both the on-time and the off-time of the proton beam operating cycle (See paragraphs [0076] [0077] Table 6 and 7 suggests that the beam pulse frequency is maintained the same RF power energy which means RF controller 12 is operating proton beam operating cycle).

Conclusion

Claims 1-10 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        10/22/2021